

116 S1915 IS: Security from Political Interference in Justice Act of 2019
U.S. Senate
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1915IN THE SENATE OF THE UNITED STATESJune 20, 2019Mr. Whitehouse (for himself, Mr. Blumenthal, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require the recording and reporting of communications between the Department of Justice and the
			 White House relating to civil and criminal investigations, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Security from Political Interference in Justice Act of 2019.
 2.DefinitionsIn this Act— (1)the term communications log means the log required to be maintained under section 3(a);
 (2)the term covered communication—
 (A)means any communication relating to an ongoing investigation conducted by the Department of Justice in any civil or criminal matter (regardless of whether a civil action or criminal indictment or information has been filed); and
 (B)does not include a communication that—
 (i)relates solely to policy, appointments, legislation, rulemaking, budgets, public relations, programmatic matters, intergovernmental relations, administrative or personnel matters, appellate litigation, or requests for legal advice; and
 (ii)does not relate to an ongoing investigation described in subparagraph (A); and (3)the term investigative office means—
 (A)the Office of the Inspector General of the Department of Justice; and (B)the Office of Professional Responsibility of the Department of Justice.
				3.Communications logs
 (a)In generalThe Counsel to the President and the Attorney General shall each maintain a log of any covered communication between—
 (1)an officer or employee of the Department of Justice; and (2)an officer or employee of the Executive Office of the President.
 (b)ContentsA communications log shall include, with respect to a covered communication— (1)the name and title of each officer or employee of the Department of Justice or the Executive Office of the President who participated in the covered communication;
 (2)the topic of the covered communication; and (3)a statement describing the purpose and necessity of the covered communication.
				(c)Oversight
				(1)Periodic disclosure of logs
 (A)In generalSubject to subparagraph (B), not later than January 30 and July 30 of each year, the Attorney General shall submit to Congress and each investigative office a report containing the communications log for the 6-month period preceding that January or July.
					(B)Records of certain communications
 (i)In generalThe Attorney General shall exclude from the report submitted to Congress under subparagraph (A) any record of a covered communication in which any of the following officials participated:
 (I)The President. (II)The Vice President.
 (III)The Counsel to the President.
 (IV)The Counselor to the President. (V)The Attorney General.
 (VI)The Deputy Attorney General.
 (VII)The Associate Attorney General.
 (ii)Rule of constructionThe exclusion of certain records under clause (i) from the report to Congress under subparagraph (A) shall not be construed to—
 (I)exclude those records from the report to the investigative offices under subparagraph (A) or the review and notice requirements under paragraph (2); or
 (II)protect those records from congressional subpoena. (2)Notice of inappropriate or improper communicationsThe head of an investigative office shall—
 (A)review each communications log received under paragraph (1)(A); and (B)notify Congress if the office head determines that a covered communication described in the communications log—
 (i)is inappropriate from a law enforcement perspective; or (ii)raises concerns about improper political interference.
						